Citation Nr: 1212349	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-49 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for left elbow disability.

3.  Entitlement to service connection for dental disability related to the left molar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

In June 2011, the Veteran submitted additional lay evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The issues of service connection for left elbow disability and dental disability related to the left molar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic migraine disability was not shown for many years following the Veteran's discharge from service, and the only competent opinion to address the etiology of Veteran's migraines weighs against the claim.



CONCLUSION OF LAW

The criteria for service connection for migraines are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2008 pre-rating letter, the RO provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection herein decided, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2008 letter.  Hence, the October 2008 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of a September 2010 VA QTC examination and November 2010 addendum opinion.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further development the record in connection with the claim is warranted.  The Board acknowledges the Veteran's contentions to the effect that the September 2010 VA QTC examination is inadequate as it was not conducted by a specialist in psychiatry, neurology, neurosurgery, or psychiatry who has experience with traumatic brain injury (TBI).  However, in this case, the Board points out that the September 2010 examiner was merely asked to offer an opinion as to whether a TBI occurred, and if so whether the Veteran suffers from migraines as residual of the TBI.  No discussion on psychiatric or other neurologic effects of TBI was required.  The Board has also reviewed the examination report, and notes that the report reflects consideration of the Veteran's complaints and pertinent medical history, as well as a physical examination.  Thus, the Board finds this examination sufficient for adjudication purposes.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran alleges that he is entitled to service connection for migraines, as he believes that his current migraine disability stems from an in-service event in which he hit his head against a wall.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for migraines is not warranted.

The Veteran's service treatment records reflect that the Veteran was treated for residuals of trauma in March 1989 after he ran into a wall of a building.  He complained of headaches, but indicated that he had not lost consciousness.  There were abrasions to the nose and right parietal areas.  Skull and cervical spine x-rays were normal.  

Following service, VA outpatient treatment records reflect that the Veteran complained of headaches as early as May 1997.  He described the headache as occurring from the back of the head to the top of the head.  In April 1998, the Veteran reported that he had suffered from four migraines in the past six weeks. Migraines were again noted in October 2002.  In April 2006, the Veteran reported that he had experienced headaches for many years.  In August 2010, VA outpatient treatment records note a history of concussion in 1988, and the Veteran reported that his headaches began after this incident.  An impression of migraine headaches was indicated.  

On VA QTC examination in September 2010, the Veteran reported that he experienced migraine headaches with an onset of 22 years ago.  He indicated that these occurred as the result of an incident in which he hit his head against a wall.  He indicated that his headaches included symptoms of tunnel vision, dizziness, light sensitivity, eye strain, and pain.  After a physical and neurological examination, the examiner assigned a diagnosis of migraine headaches.  He indicated that he did not have access to the Veteran's military records, but, based upon the Veteran's report, assigned a diagnosis of migraine headaches secondary to in-service TBI.  

However, in November 2010, the September 2010 examiner provided an addendum opinion after review of the Veteran's service treatment records.  He indicated that he reviewed the relevant records pertaining to the incident in which the Veteran struck a wall.  He indicated that these records did not include any evidence of the required factors needed to establish a diagnosis of TBI, such as loss of consciousness, change in awareness, etc.  Therefore, he opined that there was insufficient evidence of link the current headaches to the described service event.  

During the Veteran's June 2011 Board hearing, the Veteran reported that he hit his head on a wall in service, and started experiencing headaches immediately after the incident.  He reported that he had constantly experienced headaches since his discharge from service.  

Statements from the Veteran's friend and family members, S. H. and J. S., reflect that they have observed the Veteran's migraine difficulties since his discharge from service.

The above-cited evidence clearly establishes that the Veteran suffers from current migraine disability.  It also establishes that the Veteran complained of headaches in service as the result of head trauma.  However, the competent, probative evidence does not support a finding that the in-service head trauma has resulted in a current migraine disability. 

Notably, although the Veteran was treated for headache following the incident, this appears to have resolved and there is no evidence of further in-service complaints following the head trauma.  In addition, there is no medical evidence of record for nearly 7 years after discharge that indicate a migraine disability, until headaches were noted in 1997.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the September 2010 VA examiner's opinion-along with the November 2010 addendum opinion-is the only competent opinion to directly address the question of whether there exists a medical nexus between any current migraine disability and service, and that opinion is not supportive of the claim.  Rather, the examiner opined that, after a review of records pertaining to the in-service head trauma, the evidence did not support that the Veteran sustained a TBI, and thus, there was insufficient evidence to link the current headaches to the described in-service event.  The examination report reflects that the examiner reviewed all pertinent medical records and the examiner provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, family members, and friends, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of headache symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board acknowledges that service treatment records document complaints of headache following head trauma.  However, as noted above, no chronic headache disability was noted for nearly 7 years after the Veteran's discharge from service.  In addition, the Board also points out that, in rendering the probative opinion on the question of medical nexus, the September 2010 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of headache symptoms following the head trauma-and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current migraine disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current migraine disability and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of migraine headache symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for migraines must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for migraines is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83

With respect to the claim for service connection for left elbow disability, the Board notes that the Veteran reported that he initially injured his left elbow in service due to overuse as a mechanic.  He reported that he largely self-treated his elbow pain through anti-inflammatory medication.  He also indicated that his left elbow disability was further exacerbated by a work injury following service.  The Board notes that post-service VA outpatient treatment records reflect that he was seen for complaint of left upper extremity pain following an incident while working in the radiology department in which he was hit in the left upper arm by a large sleeve of x-ray films.  An EMG revealed slowing the left radial nerve with reduction in both motor and sensory activity.   

The Board notes that the record includes no actual opinion addressing the medical relationship, if any, between any current left elbow disability and service.  Given the relevant post-service findings, and the Veteran's competent report as to the onset of his symptoms, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the RO should arrange for the Veteran to undergo examination by an appropriate physician at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial the claim for service connection (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of appointment(s) sent to him by the pertinent medical facility.

As regards the Veteran's claim for service connection for dental disability related to the left molar, the Board notes that the Veteran's service treatment records reflect that he was surgically treated in service for odontecomy of teeth 1, 16, 17, 32.  However, there are no post-service records of any dental treatment.  During the Veteran's Board hearing, he indicated that he had sought treatment for his dental complaints after service from private treatment providers, including Dr. Stevenson.  The Board believes that attempts to obtain these outstanding treatment records should be undertaken.  

The claims file also reflects that there are outstanding VA medical records which may be pertinent to remaining claims on appeal.  In this regard, the record reflects that the Veteran receives treatment at the Muskogee VA Medical Center (VAMC).  While the claims file includes records of treatment dated through December 2010, more recent records may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. §  5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Muskogee VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's left elbow or any dental treatment, since December 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal, to specifically include the Veteran's prior dental treatment providers, to include Dr. Stevenson.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The physician should clearly identify all current left elbow disability(ies).  Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred in or is otherwise related to service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND (to include additional examination, if warranted).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining claims on appeal.  The RO's adjudication of each claim should include consideration of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.  

6.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


